Per Curiam.
Suit on notes. The record shows that the parties come by counsel, and a rule for answer is granted; and, that, on a subsequent day, they by counsel come, and it is agreed that judgment shall be rendered, etc. Judgment was rendered in accordance with the agreement.
M. M. May and B. F. Davis, for the appellants.
. The record does not show that a summons was issued or served, nor a personal appearance of defendants; it is, therefore, insisted, that the judgment is a nullity; that under sec. 778, p. 202, 2 R. S., a written power or authority is requisite before the attorney could so act.
If the defendants had been notified, the written authority was not necessary to be produced to enable the attorney to act. If they had not been notified, etc., they should have applied to the Court below to be relieved from the judgment; if that Court had refused the proper relief upon a case made, then this Court could be appealed to.
The appeal dismissed, with costs.